Citation Nr: 1015973	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

2.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active service from April 1977 to March 1980.  
He was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By that rating action, the RO 
granted service connection for PTSD; an initial evaluation of 
50 percent was assigned, effective March 2, 2005--the date VA 
received the Veteran's initial claim for compensation for 
this disability.  The Veteran appealed the RO's August 2007 
rating action to the Board. 

This appeal also stems from a February 2009 rating decision.  
By that rating action, the RO denied entitlement to TDIU.  
The Veteran appealed this rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's TDIU and initial rating claims on appeal. 

VA has a duty to assist claimants in the development of facts 
pertinent to claim s and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103 (West 2002).  

The Veteran contends, in essence, that his service-connected 
PTSD is more severely disabling than that reflected by the 
currently assigned initial 50 percent rating because it has 
rendered him unemployable.  A TDIU claim is part of an 
initial rating claim when the claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
TDIU issue was expressly raised by the Veteran and has been 
separately adjudicated by the RO.  The Board finds that the 
TDIU claim arises from the initial rating claim, but for the 
purposes of analysis, the Board is listing, as did the RO, 
the TDIU claim as separate from the claim for an initial 
rating for PTSD. 

TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16 (2009).

Where a Veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
Veteran has satisfied each of these requirements.  In this 
case, there is conflicting private and VA evidence as to 
whether the Veteran is unemployable solely due to his PTSD--
his only service-connected disability.  

Evidence in support of his TDIU claim is a May 2005 report, 
prepared by E. W. H., M. D.  After a psychiatric examination, 
Dr. E. H., concluded that because of the Veteran's service-
connected PTSD, he was "[u]nable to sustain work 
relationships."  He considered the Veteran to be 
"[p]ermanently and totally disabled and unemployable."  
(See May 2005 report, prepared by E. W. H., M. D.)  In 
contrast, is a June 2007 VA psychiatric examination report, 
which is against the TDIU claim.  That report contains a 
notation that the Veteran's 2003 retirement from his last 
place of employment was a result of age eligibility or length 
of service, as opposed to his PTSD.  The June 2007 VA 
examiner concluded, after a review of the claims file and 
mental status evaluation of the Veteran, that there was no 
evidence of total occupational and social impairment due to 
his PTSD signs and symptoms.  (See June 2007 VA PTSD 
examination report).  The June 2007 VA examination was 
conducted with a view towards ascertaining the current 
severity of the Veteran's service-connected PTSD, as opposed 
to what effect the Veteran's PTSD, alone, has on his ability 
to work in all forms of substantially gainful employment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

In view of the above-cited conflicting private and VA 
evidence as to whether the Veteran's current unemployment is 
the sole result of his service-connected PTSD, the Veteran's 
contention that his PTSD is more severely disabling than that 
reflected by the currently assigned 50 percent rating, and 
the fact that he has not been examined by VA to determine the 
current nature and extent of his service-connected PTSD since 
June 2007, the Board finds that a remand for an additional VA 
psychiatric examination is necessary prior to further 
appellate review of the TDIU and initial rating claims on 
appeal. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service- 
connected PTSD and to determine if it 
renders him unable to secure or follow a 
substantially gainful occupation.  The 
following considerations will govern the 
examination:

a. The claims file, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review 
of these materials in any report 
generated as a result of this remand.

b. After conducting any clinical studies, 
the examiner should report a multi- axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
Veteran's service- connected PTSD results 
in social and occupational impairment.  
All signs and symptoms of the service- 
connected PTSD should be reported in 
detail.  The multi-axial assessment 
should also include a thorough discussion 
of Axis IV (psychosocial and 
environmental problems) and Axis V Global 
Assessment of Functioning score, with an 
explanation of the numeric code assigned.  
To the extent possible, the examiner 
should separate the effects of the 
service-connected PTSD from non-service-
connected disorder(s).

The examiner must provide an opinion as 
to whether the service-connected PTSD 
alone (italics added for emphasis) and 
without consideration of any non-service-
connected disability(ies), renders the 
Veteran unable to secure or follow a 
substantially gainful occupation.  

c.  In formulating the foregoing opinion, 
the VA examiner must comment on the 
following private and VA medical opinions 
of record: 

(i) May 2005 report, prepared by E. W. 
H., M. D., containing an opinion that 
because of the Veteran's service-
connected PTSD, he was "[u]nable to 
sustain work relationships."  Dr. E. H. 
considered the Veteran to be 
"[p]ermanently and totally disabled and 
unemployable."  (See May 2005 report, 
prepared by E. W. H., M. D.). 

(ii) June 2007 VA examination report 
containing a notation that the Veteran's 
2003 retirement was the result of age 
eligibility or length of service.  Also 
of note is a VA examiner's opinion that 
there was no evidence of total 
occupational and social impairment due to 
the Veteran's PTSD signs and symptoms.

d. All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
must be included.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If 
further action is required, it should be 
undertaken prior to any further 
adjudication of the remanded TDIU and 
initial evaluation claims.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to TDIU and an initial rating 
in excess of 50 percent for PTSD must be 
readjudicated.
    
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 

The purposes of this remand is to assist the Veteran with the 
substantive development of his TDIU and initial rating 
claims.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
TDIU and initial rating claims. His cooperation in VA's 
efforts to develop his claims including reporting for a 
scheduled VA examination, is both critical and appreciated.  
The Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of his claims. 
38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


